DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 11/10/2021. Claims 1, 12 have been amended. Claims 23, 36-37, 39-42 have been cancelled. Claims 1-6, 8-17, 19-22 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 12 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 1 (which is representative of independent claim 12) recites…a data set for each of a plurality of patients, the data set being an electronic longitudinal data set, the data set being a 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer system,” the claim encompasses rules or instructions a clinician follows to diagnose and/or treat a patient, which is described as human activity on page 5, lines 5-11 in the specification. If a claim limitation, under its broadest reasonable interpretation, 
Claim 1 recites additional elements (i.e., a computer system having an unsupervised machine learning process) to perform the abstract idea. Claim 12 recites additional elements (i.e., an unsupervised machine learning process) to perform the abstract idea. Looking to the specifications, the computer system having an unsupervised machine learning process is described at a high level of generality (page 5, line 28 – page 6, line 1; page 26, line 12 – page 29, line 25), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the unsupervised machine learning process only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “obtaining…a data set” only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. Furthermore, “treating the patient” is described at a high level of generality, such that it does not require any particular application of the recited calculations and it can be interpreted as the display or output of a treatment, which does not add a meaningful limitation to the recited calculations, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). At best, “treating the patient” is the equivalent of merely adding the words “apply it” to the judicial exception. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer system) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “obtaining…a data set” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") (Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091) and Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1) (Schaible: ¶ 0035), obtaining data is  (Kan-tor: ¶ 0021) and Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1) (Schaible: ¶ 0005; ¶ 0025), treating a patient is well-understood, routine, and conventional and thus, cannot provide “significantly more.”
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-6, 8-11, 13-17, 19-22 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8-11, 13-17, 19-22 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Roychowdhury (U.S. Patent App. Pub. No. US 2011/0055140 A1) and Schaible (U.S. Patent App. Pub. No. US 2014/0081103 A1).
Regarding (currently amended) claim 1, Kan-tor teaches a method of automated medical diagnosis, the method comprising: 
obtaining a data set for each of a plurality of patients, the data set being an electronic longitudinal data set, the data set being a part of data sets associated with the plurality of patients, each data set comprising a plurality of measurement values corresponding to a metric (Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091), each measurement value being associated with a time point that is specific to the measurement value, the time point being one of a plurality of time points T associated with the plurality of measurement values, wherein T is a positive integer of 2 or greater (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”); 
and performing, by the computer system, an unsupervised machine learning process (Kan-tor: ¶ 0079, i.e., “the computer, which is the learning processor, it may perform the learning algorithm”; ¶ 0090, i.e., Examiner interprets the machine learning process being unsupervised is not functionally related to the use of a machine learning process to perform the following operations (i.e., “aligning,” “selecting,” “determining,” “assigning”) and does not distinguish the claimed invention from the prior art. Kan-tor teaches “clustering methods such as vector quantization and guided learning, and may apply different methods known in the art to determine similarity such as Euclidean distance and Itakura distortion measure” to perform the aforementioned operations, which a person having ordinary skill in the art would have understood could be an unsupervised machine learning process) to automatically determine a medical diagnosis for a patient of a plurality of patients (Kan-tor: ¶ 0097-0098), wherein the unsupervised machine learning process comprises: 
arranging the data sets into two or more clusters (Kan-tor: ¶ 0090-0098), the arranging of the data sets comprising: 
aligning each data set in time according to the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”); 
selecting a respective cluster center for each cluster in the two or more clusters, the respective cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values (Kan-tor: figure 8.10, i.e., the “Learning processor” performs “Clusters generation & centroid production”; ¶ 0058, i.e., “include a set of centroids representing clusters data”; ¶ 0060, i.e., “the algorithm's output may include…a set of centroids”; ¶ 0091, i.e., “let us define C=[c.sub.1, . . . , c.sub.k] as the clusters…each of the centroids or clusters has a physiological type for it represents a homogenic group”; ¶ 0093-0094)…; 
determining a similarity between each data set and the plurality of reference values in each cluster center, the similarity being one of a plurality of similarities (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”); 
assigning each data set to a particular cluster based on the plurality of similarities (Kan-tor: ¶ 0097); and 
automatically determining the medical diagnosis for the patient of the plurality of patients based on proximity between the data set of the patient and the plurality of reference values of each cluster center (Kan-tor: ¶ 0097-0098); and
treating the patient according to the medical diagnosis (Kan-tor: ¶ 0021).
Yet, Kan-tor does not explicitly teach, but Roychowdhury teaches, in the same field of endeavor,
(Roychowdhury: ¶ 0038, i.e., Examiner interprets the multi-dimensional data set existing in “three-dimensional space” as the claimed cluster center including 3 reference values, given 2 time points), wherein M is a positive integer of two or greater and is equal to a number of starting points allowed for the respective cluster (Roychowdhury: figure 4b, i.e., Examiner interprets the 2 centroids 440 as the claimed two starting points allowed for the respective cluster; ¶ 0047); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the arbitrary modification of the reference values, as taught by Roychowdhury, within the system of Kan-tor, with the motivation to “decrease the amount of computation necessary to determining cluster centroids for data sets with a large number of data points” (Roychowdhury: ¶ 0020).
Yet, Kan-tor and Roychowdhury do not explicitly teach, but Schaible teaches, in the same field of endeavor,
iteratively, for a plurality of iterations (Schaible: ¶ 0037-0038): 
re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set (Schaible: figure 3d, i.e., measurement “O2” belongs to “Group 2”; figure 3e, i.e., after an iteration, measurement “O2” belongs to “Group 1”; ¶ 0037, i.e., Examiner interprets the data set including a plurality of time points is not functionally related to the shifting of the time point associated with a data set relative to the time point associated with another data set and does not distinguish the claimed invention from the prior art. Schaible teaches moving measurement “O2” from starting the time period of “Group 2” (which also includes measurements “O3” and “O4”) to ending the time period of “Group 1” (which also includes measurement “O1”), which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be shifting the plurality of time points of each data set relative to the plurality of time points of another data set; ¶ 0038), and 
subsequent to re-aligning one or more of the data sets in time: 
reselecting the cluster center for each cluster (Schaible: figure 3a, element 306, i.e., “recalculate the position of the K-centroids”; ¶ 0037-0038), 
determining an updated similarity between each data set and each cluster center, the updated similarity being one of a plurality of updated similarities (Schaible: ¶ 0037, i.e., “the minimum distance from each data object to the centroids (including the new centroid K2') is calculated and the minimum distance is calculated from each object to the new centroid K2'”), and 
re-assigning each data set to the particular cluster based on the plurality of updated similarities (Schaible: ¶ 0037, i.e., “due to the minimum distance from O2 to centroid K1, O2 belongs to Group 1”), 
the plurality of iterations being executed until a stop criterion is met (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the iterations of re-aligning the data sets, reselecting the cluster center, determining an updated similarity, and re-assigning the data sets until a stop criterion is met, as taught by Schaible, with the system of Kan-tor and Roychowdhury, with the motivation to “provide easy to understand information that assist in the decision making of the person” (Schaible: ¶ 0032)
Regarding (original) claim 2, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein at least one of the data sets has a different number of measurement values than other data sets (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”; ¶ 0091, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single training point…each point is the measured physiological values, the patient epidemiologic values & the physiological condition (healthy or the type of the physiological risk)”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 3, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein each measurement value is associated with a respective reference time point (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 4, Kan-tor, Roychowdhury, and Schaible teach the method of claim 3, wherein determining a similarity between each data set and each cluster center comprises determining similarities between measurement values of each data set to corresponding reference values of each (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (original) claim 5, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein the stop criterion comprises a threshold value associated with the similarity determination (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 6, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein aligning each data set according to the plurality of time points comprises aligning a first measurement value of each data set according to a single time point within the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 8, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein the measurement values correspond to a biological metric of a particular patient of the plurality of patients (Kan-tor: ¶ 0031; ¶ 0091).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Claims 9-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor et al. (U.S. Patent App. Pub. No. US 2015/0272500 A1, hereinafter referred to as "Kan-tor") in view of Roychowdhury (U.S. Patent App. Pub. No. US 2011/0055140 A1) and Schaible (U.S. Patent App. Pub. .
Regarding (previously presented) claim 9, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1.
Yet, Kan-tor, Roychowdhury, and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, wherein each measurement value corresponds to an estimated glomerular filtration rate of a particular patient of the plurality of patients at a particular point in time (Klein: ¶ 0008; ¶ 0016; ¶ 0077-0078).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the estimated glomerular filtration rate, as taught by Klein, with the system of Kan-tor, Roychowdhury, and Schaible, with the motivation of “[promoting] kidney function preservation” (Klein: ¶ 0029).
Regarding (previously presented) claim 10, Kan-tor, Roychowdhury, and Schaible teach the method of claim 1, wherein: the medical diagnosis comprises a predicted disease state (Kan-tor: ¶ 0093, i.e., “denoting the patient physical health status and risk type”; ¶ 0098).
Yet, Kan-tor, Roychowdhury, and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, the disease state is chronic kidney disease (Klein: title; ¶ 0031).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (previously presented) claim 11, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 10, wherein the plurality of reference values are arbitrarily modifiable prior to the assigning of each data set to the particular cluster (Roychowdhury: ¶ 0036, i.e., “randomly select a starting point 110 from the random sample set of data points. In one embodiment of the present invention, the random selection of a data point is user-directed”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 12, Kan-tor teaches a method for diagnosing…, the method comprising: 
(Kan-tor: ¶ 0031-0032; ¶ 0038-0039; ¶ 0091), wherein each measurement value is associated with a respective time point that is specific to the measurement value, the time point being one of a plurality of time points T associated with the plurality of measurement values, wherein T is a positive integer of 2 or greater (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”); and
performing an unsupervised machine learning process (Kan-tor: ¶ 0079, i.e., “the computer, which is the learning processor, it may perform the learning algorithm”; ¶ 0090, i.e., Examiner interprets the machine learning process being unsupervised is not functionally related to the use of a machine learning process to perform the following operations (i.e., “aligning,” “selecting,” “determining,” “assigning”) and does not distinguish the claimed invention from the prior art. Kan-tor teaches “clustering methods such as vector quantization and guided learning, and may apply different methods known in the art to determine similarity such as Euclidean distance and Itakura distortion measure” to perform the aforementioned operations, which a person having ordinary skill in the art would have understood could be an unsupervised machine learning process) to automatically determine a medical diagnosis for a patient of a plurality of patients (Kan-tor: ¶ 0097-0098), wherein the unsupervised machine learning process comprises: 
arranging the data sets into two or more clusters (Kan-tor: ¶ 0090-0098), wherein the arranging of the data sets comprises: 
(Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”); 
selecting a respective cluster center for each cluster in the two or more clusters, the respective cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values (Kan-tor: figure 8.10, i.e., the “Learning processor” performs “Clusters generation & centroid production”; ¶ 0058, i.e., “include a set of centroids representing clusters data”; ¶ 0060, i.e., “the algorithm's output may include…a set of centroids”; ¶ 0091, i.e., “let us define C=[c.sub.1, . . . , c.sub.k] as the clusters…each of the centroids or clusters has a physiological type for it represents a homogenic group”; ¶ 0093-0094)…; 
determining a similarity between each data set and each cluster center, the similarity being one of a plurality of similarities (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”); 
assigning each data set to a particular cluster based on the plurality of similarities (Kan-tor: ¶ 0097); and 
automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set of the patient and a cluster center (Kan-tor: ¶ 0097-0098); and
treating the patient according to the medical diagnosis (Kan-tor: ¶ 0021).
Yet, Kan-tor does not explicitly teach, but Roychowdhury teaches, in the same field of endeavor,
selecting a respective cluster center for each cluster in the two or more clusters, the respective cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values, T+M-1 (Roychowdhury: ¶ 0038, i.e., Examiner interprets the multi-dimensional data set existing in “three-dimensional space” as the claimed cluster center including 3 reference values, given 2 time points), wherein M is a positive integer of two or greater (Roychowdhury: figure 4b, i.e., Examiner interprets the 2 centroids 440 as the claimed two starting points allowed for the respective cluster; ¶ 0047); 
The obviousness of combining the teachings of Kan-tor and Roychowdhury are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Kan-tor and Roychowdhury do not explicitly teach, but Schaible teaches, in the same field of endeavor,
iteratively, for a plurality of iterations (Schaible: ¶ 0037-0038):
re-aligning one or more of the data sets in time, wherein re-aligning one or more of the data sets in time comprises shifting the plurality of time points of each data set in time relative to the plurality of time points of another data set (Schaible: figure 3d, i.e., measurement “O2” belongs to “Group 2”; figure 3e, i.e., after an iteration, measurement “O2” belongs to “Group 1”; ¶ 0037, i.e., Examiner interprets the data set including a plurality of time points is not functionally related to the shifting of the time point associated with a data set relative to the time point associated with another data set and does not distinguish the claimed invention from the prior art. Schaible teaches moving measurement “O2” from starting the time period of “Group 2” (which also includes measurements “O3” and “O4”) to ending the time period of “Group 1” (which also includes measurement “O1”), which in the context of Kan-tor, a person having ordinary skill in the art would have understood could be shifting the plurality of time points of each data set relative to the plurality of time points of another data set; ¶ 0038), 
subsequent to re-aligning one or more of the data sets in time: 
reselecting the cluster center for each cluster (Schaible: figure 3a, element 306, i.e., “recalculate the position of the K-centroids”; ¶ 0037-0038), 
(Schaible: ¶ 0037, i.e., “the minimum distance from each data object to the centroids (including the new centroid K2') is calculated and the minimum distance is calculated from each object to the new centroid K2'”), and 
re-assigning each data set to the particular cluster based on the plurality of updated similarities (Schaible: ¶ 0037, i.e., “due to the minimum distance from O2 to centroid K1, O2 belongs to Group 1”), 
the plurality of iterations being executed until a stop criterion is met (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”.
The obviousness of combining the teachings of Kan-tor, Roychowdhury, and Schaible are discussed in the rejection of claim 1, and incorporated herein. 
Yet, Kan-tor, Roychowdhury, and Schaible do not explicitly teach, but Klein teaches, in the same field of endeavor, a method for diagnosing chronic kidney disease (CKD) (Klein: title; ¶ 0031). 
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 13, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein at least one of the data sets has a different number of measurement values than other data sets (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”; ¶ 0091, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single training point…each point is the measured physiological values, the patient epidemiologic values & the physiological condition (healthy or the type of the physiological risk)”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 14, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein each cluster center comprises a plurality of reference values (Kan-tor: ¶ 0091; ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t and will be marked as x.sub.t”), each measurement value associated with a respective reference time point (Kan-tor: ¶ 0032, i.e., “this "additional" data may be updated repeatedly, perhaps at pre-defined intervals (e.g., weekly or monthly), a usage guideline (e.g., five time during the first week and bi-monthly thereafter), or irregularly (e.g., at a caregiver's discretion)”; ¶ 0081, i.e., “galvanic skin resistance (GSR) which may be repeatedly measured at a predefined repetition rate…skin resistance may be repeatedly measured at these given time points”; ¶ 0087, i.e., “the heart rate signal from the primary sensor may be segmented into time windows”; ¶ 0088, i.e., “the Respiratory signal may be segmented into time windows”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 15, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 14, wherein determining a similarity between each data set and each cluster center comprises determining similarities between measurement values of each data set to corresponding reference values of each cluster center (Kan-tor: ¶ 0096, i.e., “the detection algorithm calculates the similarity measure, such as the Mahalanobis distance, from the point x.sub.t to each of the cluster's centroid c.sub.j”).

Regarding (currently amended) claim 16, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein the stop criterion comprises a threshold value associated with the similarity determination (Schaible: figure 3a, i.e., if “Yes” to “Are the recalculated positions of the K-centroids different?” then the process repeats at element 304, but if “No” then “Return” 310; ¶ 0038, i.e., “steps 304 and 306 are repeated until the centroids can no longer be relocated in order to meet the minimum distance rule”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 17, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein aligning each data set according to the plurality of time points comprises aligning a first measurement value of each data set according to a single time point within the plurality of time points (Kan-tor: ¶ 0094, i.e., “a combination of a signal's values of each feature with a single value of each epidemiological feature is considered a single point at time t”).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 19, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein the measurement values correspond to a biological metric of a particular patient of the plurality of patients (Kan-tor: ¶ 0031; ¶ 0091).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 20, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein each measurement value corresponds to an estimated glomerular filtration rate of a particular patient of the plurality of patients at a particular point in time (Klein: ¶ 0008; ¶ 0016; ¶ 0077-0078).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 21, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 12, wherein the medical diagnosis comprises a predicted disease state (Kan-tor: ¶ 0093, i.e., “denoting the patient physical health status and risk type”; ¶ 0098).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 22, Kan-tor, Roychowdhury, Schaible, and Klein teach the method of claim 21, wherein the disease state is chronic kidney disease (Klein: title; ¶ 0031).
The obviousness of combining the teachings of Kan-tor, Roychowdhury, Schaible, and Klein are discussed in the rejection of claim 9, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/10/2021.
Regarding the 101 rejections, 
“The Claims Are Not "Directed To" Judicially Excluded Subject Matter Under the New 2019 PEG”;
“the Claims Integrate a Practical Application to that Exception” because “the claimed invention uses the alleged judicial exception to put meaningful limitations on the treatment of the patient.”
Regarding the 103 rejections, the prior art references do not teach the amended claim limitations (i.e., “selecting a respective cluster center for each cluster in the two or more clusters, the respective cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values T + M - 1, wherein M is a positive integer of two or greater and is equal to a number of starting points allowed for the respective cluster”).
In response to Applicant’s argument that (a) regarding the 101 rejections,
“The Claims Are Not "Directed To" Judicially Excluded Subject Matter Under the New 2019 PEG”:

Applicant argues “the obtaining, performing, automatically determining and treating the patient according to the medical diagnosis does not encompass "interactions between people."” However, Examiner notes that multiple CAFC subject matter eligibility decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).
“the Claims Integrate a Practical Application to that Exception” because “the claimed invention uses the alleged judicial exception to put meaningful limitations on the treatment of the patient”:
Applicant argues “claims 1 and 12 use the alleged judicial exception to identify a particular medical diagnosis for a patient and treat the patient according to the medical diagnosis. That is, the claimed invention uses the alleged judicial exception to put meaningful limitations on the treatment of the patient.” However, there is no particularity within the meaning of Vanda to overcome the 101 rejection. See MPEP § 2106.04(d)(2)(a). “Treating the patient” is described at a high level of generality, such that it does not require any particular application of the recited calculations and the claims do not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. “Treating the patient” can be interpreted as the display or output of any treatment, which does not add a meaningful limitation to the recited calculations, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). At best, “treating the patient” is the equivalent of merely adding the words “apply it” to the judicial exception, which does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Examiner maintains the 101 rejections of claims 1-6, 8-17, 19-22, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the prior art references do not teach the amended claim limitations (i.e., “selecting a respective cluster center for each cluster in the two or more clusters, the respective cluster center being one of two or more cluster centers for the two or more clusters, each cluster center including a plurality of reference values T + M - 1, wherein M is a positive integer of two or greater and is equal to a number of starting points allowed for the respective cluster”):
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626